FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549  Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For28 February, 2013 Commission File Number: 001-10306  The Royal Bank of Scotland Group plc  RBS, Gogarburn, PO Box 1000 Edinburgh EH12 1HQ  (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-   The following information was issued as a Company announcement in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form 6-K:  ﻿ Risk and balance sheet management (continued) Country risk Introduction Governance, monitoring and management Country risk exposure Definitions Summary tables Total eurozone Eurozone periphery - total Eurozone periphery - by country Eurozone non-periphery - total Eurozone non-periphery - by country Risk and balance sheet management (continued) Country risk Introduction Country risk is the risk of material losses arising from significant country-specific events such as sovereign events (default or restructuring); economic events (contagion of sovereign default to other parts of the economy, cyclical economic shock); political events (transfer or convertibility restrictions, expropriation or nationalisation); and conflict. Such events have the potential to affect elements of the Group's credit portfolio that are directly or indirectly linked to the country in question and can also give rise to market, liquidity, operational and franchise risk-related losses. External environment Country risk, notably in the eurozone, remained elevated in 2012, particularly in the first half of the year. Economic growth projections were lowered, predominantly for Europe, but also for a number of major emerging markets. However, important first steps towards achieving longer-term stabilisation in the eurozone led to some notable easing of crisis risks. Growth data from major non-European economies, such as China, were more encouraging towards the end of the year. The ability of policymakers to tackle fiscal challenges and restore confidence and growth in both the US and Europe will be a key factor in determining the pace of recovery. Eurozone risks Eurozone risks continued to dominate, as concerns about the impact of banking sector problems on government balance sheets led to further capital flight from periphery countries and a rise in sovereign bond yields until August, particularly for Spain. To break the feedback loop between banks and their sovereigns, eurozone leaders agreed at their June summit that the European Stability Mechanism (ESM), the eurozone's permanent crisis fund, could lend to banks directly once a single eurozone-wide banking regulator had been established. They also approved the provision by the ESM of significant financial support to Spain to recapitalise its banks. In the second half of the year, the ESM became fully operational and the European Central Bank (ECB) announced a major new facility, Outright Monetary Transactions. This facility allows secondary market purchases by the ECB of bonds issued by eurozone sovereigns that are subject to a European Union (EU)/International Monetary Fund (IMF) support programme. Following these steps, sovereign bond yields fell markedly. Meanwhile, in Greece, private sector claims on the government were restructured in early 2012, but political risks remained acute as two successive parliamentary elections eventually resulted in a narrow victory for the pro-bailout New Democracy party. As the electoral process delayed policy implementation and the recession, contrary to earlier expectations, deepened further, additional reforms became necessary and the European Commission, the IMF and the ECB (known collectively as the Troika) further eased Greece's targets. Risk and balance sheet management (continued) Country risk: Introduction (continued) Elsewhere, Ireland continued to make progress towards targets set out in its Troika programme, notably allowing the government to resume a degree of market financing. Talks with the European authorities on ways to relieve the government of some of the costs of past banking sector support continued, resulting in a favourable restructuring of the Anglo Irish promissory note in early 2013, reducing related fiscal costs somewhat. Notwithstanding these developments, Irish growth remained very weak and reliant on external demand. Portugal also made progress in a number of areas, though had greater structural constraints to address to boost longer-term growth prospects. Towards the end of the year, Cyprus also entered negotiations with the EU and IMF on a support programme. The eurozone as a whole entered recession in the second half of the year, although divergence within the currency union continued, with the core considerably stronger than the periphery. Emerging markets Emerging markets performed better on the whole. In developing Asia, the economies of China and India both continued to slow from a strong base, but risks remained held in check by healthy external balance sheets. Emerging countries in Europe started to be affected by very weak growth in the eurozone, with the most export-focused economies being worst hit. However, countries that took significant action in the wake of the financial crisis to stabilise their banking sectors, saw an easing of risk. Turkey was upgraded by one rating agency to investment grade. General political instability seen in the Middle East and North Africa in 2011 moderated in 2012 in most countries except Syria, although transition to democratic rule was only partial in some cases. Excluding Bahrain, Gulf Cooperation Council countries were generally more stable, underpinned by high oil prices. Latin America continued to be characterised by greater stability, due to generally healthier sovereign balance sheets. However, growth prospects deteriorated because of weaker external demand, notably in the region's largest economy, Brazil. Outlook Overall, the outlook for 2013 remains challenging with risks likely to remain elevated but divergent. Much will depend on the success of EU efforts to contain contagion from the sovereign crisis (where downside risks are high) and on whether growth headwinds in larger advanced economies, particularly the US and Japan, persist. Emerging market balance sheet risks remain lower, despite structural and political constraints, but it is expected that these economies will continue to be affected by events elsewhere through financial markets and trade channels. Risk and balance sheet management (continued) Country risk (continued) Governance, monitoring and management The Group's country risk framework is set by the Executive Risk Forum (ERF), which has delegated authority to the Group Country Risk Committee (GCRC) to manage exposures within the framework and deal with any limit breaches, with escalation where needed to ERF. Under this framework, exposures to all countries are monitored. Countries with material exposures are included in the Group's country risk Watchlist process to identify emerging issues and facilitate the development of mitigation strategies. Detailed portfolio reviews are undertaken on a regular basis to ensure that country portfolio compositions remain aligned to the Group's country risk appetite in light of evolving economic and political developments. Limits on total exposure are set for individual countries based on a risk assessment taking into account the country's economic and political situation and outlook, as well as the Group's portfolio composition in that country. Sub-limits are set on medium-term (greater than one year) exposure since this exposure can, by nature, not be reduced as rapidly as short-term exposure in the event of deterioration of a country's creditworthiness. During 2012, in addition to all emerging markets and the vulnerable eurozone countries, the Group brought nearly all advanced countries under country limits. The exceptions are the UK (and related European special territories of Guernsey, Jersey, the Isle of Man and Gibraltar) and the US, given their home country status. Also in 2012, an enhanced country risk appetite framework was introduced. The Group's risk appetite for a particular country is now guided by global risk appetite, the country's internal rating and strategic importance to the Group, the portfolio composition by tenors and clients, an assessment of the potential for losses arising from a number of possible key country risk events, and other country-specific considerations such as funding profile, risk/return analysis, business opportunities and reputational risk. The actual country limits continue to be set by GCRC (or the ERF above certain benchmark levels). Further enhancements included improved divisional country risk operating models and the implementation of a new sovereign rating model. Eurozone crisis preparedness A Group executive steering group is driving eurozone crisis preparedness. Its agenda in 2012 included operational preparations for possible sovereign defaults and/or eurozone exits. The steering group also considered initiatives to determine and reduce redenomination risk. Further actions to mitigate risks and strengthen control in the eurozone typically included taking guarantees or insurance, updating collateral agreements, and tightening certain credit pre-approval processes. Risk and balance sheet management (continued) Country risk: Governance, monitoring and management (continued) Redenomination risk The overall impact of redenomination risk on the Group is difficult to determine with certainty, but would be shaped by; the scope and reach of any new legislation introduced by an exiting country; its applicability to the facility documentation; and whether there are any appropriate offsets to the exposures. For the purposes of estimating funding mismatches at risk of redenomination (detailed below), the Group takes, as its starting point balance sheet exposure as defined on page 249 and excludes exposures at low risk of redenomination. The latter are identified through consideration of the relevant documentation, particularly the currency of exposure, governing law, court of jurisdiction, precise definition of the contract currency (for euro facilities), and location of payment. The Group also deducts offsets for provisions taken and liabilities that would be expected to redenominate at the same time. A redenomination event would also be accompanied by increased credit risk, for two reasons. First, capital controls would likely be introduced in the affected country, resulting in any non-redenominated assets, including non-euro assets, potentially becoming harder to service. Second, a sharp devaluation could imply payment difficulties for counterparties with large debts denominated in foreign currency and counterparties that are heavily dependent on imports. The Group's focus continues to be on reducing its asset exposures and funding mismatches in the eurozone periphery countries. During 2012, total asset exposures to these countries decreased by 13% to £59.1 billion. The estimated funding mismatch at risk of redenomination was £9.0 billion for Ireland, £4.5 billion for Spain, and £1.0 billion for Italy at 31 December 2012. These mismatches can fluctuate due to volatility in trading book positions and changes in bond prices. The net positions for Greece, Portugal and Cyprus were all minimal. Refer to pages 260 to 289 for discussion on the Group's exposure to banks, financial institutions and other sectors in a number of eurozone countries. Credit default swaps The Group uses credit default swap (CDS) contracts to service customer activity as well as to manage counterparty and country exposure. The latter is done to hedge portfolios or specific exposures. This may give rise to maturity mismatches between the underlying exposure and the CDS contract, as well as between bought and sold CDS contracts on the same reference entity. CDS positions are monitored on a daily basis as part of regular market risk management. The terms of the Group's CDS contracts are covered by standard International Swaps and Derivatives Association (ISDA) documentation, which determines if a contract is triggered due to a credit event. Such events may include bankruptcy or restructuring of the reference entity or a failure of the reference entity to repay its debt or interest. Under the terms of a CDS contract, one of the regional Credit Derivatives Determinations Committees of the ISDA is empowered to decide whether or not a credit event has occurred. Risk and balance sheet management (continued) Country risk: Governance, monitoring and management (continued) The Group transacts CDS contracts primarily on a collateralised basis with investment-grade global financial institutions who are active participants in the CDS market. These transactions are subject to regular margining, which usually takes the form of cash collateral. For European peripheral sovereigns, credit protection has been purchased from a number of major European banks, predominantly outside the country of the reference entity. In a few cases where protection was bought from banks in the country of the reference entity, giving rise to wrong-way risk, this risk is mitigated through specific collateralisation and monitored on a weekly basis. Country risk exposure The tables that follow show the Group's exposure by country of incorporation of the counterparty at 31 December 2012. Countries shown are those where the Group's balance sheet exposure (as defined in this section) to counterparties incorporated in the country exceeded £1 billion and the country had an external rating of A+ or below from Standard and Poor's, Moody's or Fitch at 31 December 2012, as well as selected eurozone countries. The exposures are stated before taking into account mitigants, such as collateral (with the exception of reverse repos), insurance or guarantees, which may have been taken to reduce or eliminate exposure to country risk events. Exposures relating to ocean-going vessels are not included due to their multinational nature. Definitions Lending - Comprises gross loans and advances to: central and local government (Govt); central banks, including cash balances; other banks and financial institutions (FI), incorporating overdraft and other short-term facilities; corporates, in large part loans and leases; and individuals, comprising mortgages, personal loans and credit card balances. Lending includes risk elements in lending. Risk elements in lending (REIL) - Comprises impaired loans and accruing past due 90 days or more as to principal or interest. Impaired loans are all loans (including renegotiated) for which an impairment provision has been established. Accruing past due 90 days or more comprise loans past due 90 days where no impairment loss is expected and those awaiting individual assessment. A latent provision is established for the latter. Debt securities - Comprise securities classified as available-for-sale (AFS), loans and receivables (LAR), held-for-trading (HFT) and designated as at fair value through profit or loss (DFV). All debt securities other than LAR securities are carried at fair value. LAR debt securities are carried at amortised cost less impairment. HFT debt securities are presented as gross long positions (including DFV securities) and short positions per country. Impairment losses and exchange differences relating to AFS debt securities, together with interest, are recognised in the income statement. Other changes in the fair value of AFS securities are reported within AFS reserves, which are presented gross of tax. Derivatives (net) -Comprise the mark-to-market (mtm) value of such contracts after the effect of legally enforceable netting agreements but before the effect of collateral. Figures shown include the effect of counterparty netting used within the regulatory capital model. Risk and balance sheet management (continued) Country risk: Country risk exposure: Definitions (continued) Repos (net) -Comprises the mtm value of repo and reverse repo contracts after the effect of legally enforceable netting agreements and collateral. Counterparty netting is applied within the regulatory capital model used. In addition and as a memorandum item, the mtm value of derivatives and repos gross of netting referred to above are disclosed. Balance sheet -Comprises lending, debt securities, derivatives (net) and repo (net) exposures, as defined above. Off-balance sheet -Comprises letters of credit, guarantees, other contingent obligations and committed undrawn facilities. Credit default swaps (CDSs) -Under a CDS contract, the credit risk on the reference entity is transferred from the buyer to the seller. The fair value, or mtm value, represents the balance sheet carrying value. The mtm value of CDSs is included within derivatives against the counterparty of the trade, as opposed to the reference entity. The notional is the par value of the credit protection bought or sold and is included against the reference entity of the CDS contract. The column CDS notional less fair value represents the instantaneous increase in exposure arising from sold positions netted against the decrease arising from bought positions should the CDS contracts be triggered by a credit event and assuming there is a zero recovery rate on the reference exposure. For a sold position, the change in exposure equals the notional less fair value amount and represents the amount the Group would owe to its CDS counterparties. Positive recovery rates would tend to reduce the gross components (increases and decreases) of those numbers. Due to their bespoke nature, exposures relating to credit derivative product companies and related hedges have not been included, as they cannot be meaningfully attributed to a particular country or a reference entity. Nth-to-default basket swaps have also been excluded as they cannot be meaningfully attributed to a particular reference entity. Government - Comprises central, regional and local government. Eurozone periphery - Comprises Ireland, Spain, Italy, Portugal, Greece and Cyprus. Other eurozone - Comprises Austria, Estonia, Finland, Malta, Slovakia and Slovenia. Refer to page 198 for country analysis of equity shares. Risk and balance sheet management (continued) Country risk: Country risk exposure: Summary 31 December 2012 Lending Debt securities Balance sheet Off- balance sheet Total CDS notional less fair value Govt Central banks Other banks Other FI Corporate Personal Total Lending Of which Non-Core Net Gross Derivatives Repos Derivatives Repos £m £m £m £m £m £m £m £m £m £m £m £m £m £m £m £m £m Eurozone Ireland 42 73 98 Spain - 6 1 59 - Italy 9 21 23 - 3 Portugal - 7 - 26 Greece - 7 - 1 14 68 1 - 27 - Cyprus - - - 2 15 4 35 - 47 - 54 15 Eurozone periphery 51 Germany - 83 Netherlands 7 26 France 9 71 Belgium - - 22 50 Luxembourg - 13 99 4 Other - 19 90 14 88 11 Total eurozone Other Japan - 15 India - 48 64 - China 2 48 29 33 94 50 Russia - 53 14 55 56 23 - 23 - Brazil - - - 3 60 73 - 85 - South Korea - 22 71 2 2 30 Turkey 82 94 12 93 - Romania 20 65 9 2 3 - 80 3 - Poland - - 16 6 26 36 - 54 29 Risk and balance sheet management (continued) Country risk: Country risk exposure: Summary (continued) 31 December 2011 Lending Debt Securities Balance sheet Off- balance sheet Total CDS notional less fair value Govt Central Banks Other Banks Other FI Corporate Personal Total Lending Of which Non-Core Net Gross Derivatives Repos Derivatives Repos £m £m £m £m £m £m £m £m £m £m £m £m £m £m £m £m £m Eurozone Ireland 45 53 Spain 9 3 2 Italy - 73 23 - Portugal - - 10 - 5 - 55 Greece 7 6 - 31 14 94 - 52 1 - Cyprus - - - 38 14 2 56 - 68 - 57 Eurozone periphery 61 Germany - Netherlands 8 20 France 3 79 Belgium - 8 20 51 Luxembourg - - 2 Other - 28 77 12 - Total eurozone Other Japan - 96 26 India - 35 - 72 China 9 16 30 50 3 Russia - 36 8 62 76 47 - 47 Brazil - - - 4 70 24 - 62 - South Korea - 5 2 1 3 Turkey 66 16 94 - 10 Romania 66 30 8 6 - 8 6 - Poland 35 3 9 6 45 56 - 73 1 Risk and balance sheet management (continued) Country risk: Country risk exposure: Summary (continued) Reported exposures are affected by currency movements. Over 2012, sterling appreciated 4.4% against the US dollar and 2.6% against the euro, resulting in exposures denominated in these currencies (and in other currencies linked to the same) decreasing in sterling terms. Key points · Balance sheet and off-balance sheet exposures to nearly all countries shown in the table declined during 2012, as the Group maintained a cautious stance and many clients reduced debt levels. The reductions were seen in all broad product categories and in all client groups. Non-Core lending exposure declined as the strategy for disposal progressed, particularly in Germany, Spain and Ireland. Most of the Group's country risk exposure was in International Banking (primarily lending and off-balance sheet exposure to corporates), Markets (mostly derivatives and repos with financial institutions), Ulster Bank (mostly lending exposure to corporates and consumers in Ireland) and Group Treasury (largely AFS debt securities and liquidity with central banks). · Total eurozone - Balance sheet exposure declined by £27.5 billion or 14% during 2012 to £165.8 billion, with reductions seen primarily in periphery countries but also in the Netherlands, Germany, France and Luxembourg. This reflected exchange rate movements, sales of Greek, Spanish and Portuguese AFS bonds, write-offs, active exposure management and debt reduction efforts by bank clients. · Eurozone periphery - Balance sheet exposure decreased across all countries to a combined £59.1 billion, a reduction of £8.8 billion or 13%, caused in part by reductions in AFS bonds in Spain, Italy and Greece. Most of the Group's exposure arises from the activities of Markets, International Banking, Group Treasury and Ulster Bank (with respect to Ireland). Group Treasury has a portfolio of Spanish bank and financial institution securities. International Banking provides trade finance facilities to clients across Europe, including the eurozone periphery. Balance sheet exposure to Cyprus amounted to £0.3 billion at 31 December 2012, comprising mainly lending exposure to special purpose vehicles incorporated in Cyprus, but with assets and cash flows largely elsewhere. · Japan - Exposure decreased during 2012, principally in the first half of the year, reflecting a reduction in International Banking's cash management business and a change in Japanese yen clearing status from direct (self-clearing) membership to agency. The Group no longer needs to hold positions resulting in a £2.2 billion reduction in AFS Japanese government bonds. · China - Lending exposure and off-balance sheet exposure to banks decreased by £0.4 billion and £0.8 billion respectively, as a result of a slowdown in economic growth, changes in local regulations and risk/return considerations. Derivatives exposure to public sector entities increased by £0.7 billion, reflecting fluctuations in short-term hedging by bank clients. Risk and balance sheet management (continued) Country risk: Country risk exposure: Summary: Key points (continued) CDS protection bought and sold · The Group uses CDS contracts to service customer activity as well as manage counterparty and country exposure. During 2012, eurozone gross notional CDS contracts, bought and sold, decreased significantly. This was caused by maturing contracts and by efforts to reduce counterparty credit exposures and risk-weighted assets mainly through derivative compression trades. The fair value of bought and sold CDS contracts also decreased due to the reduction in gross notional CDS positions and a narrowing of CDS spreads over the year for a number of eurozone countries, including Portugal and Ireland. All in all, net bought CDS protection referencing entities in eurozone countries taken by the Group, in terms of CDS notional less fair value, decreased to £6.8 billion, from £8.4 billion at 31 December 2011. · Greek sovereign CDS positions were fully closed out in April 2012, as the use of the collective action clause in the Greek debt swap resulted in a credit event occurring, which triggered Greek sovereign CDS contracts. · Outside the eurozone, the Group also has net bought CDS protection on most countries shown in the table. A £0.4 billion net sold CDS position on Brazil was primarily hedging bought nth-to-default CDS contracts with Brazilian reference entities (these latter contracts are not included in the reported numbers by country - refer to the Definitions on page 248). · During 2012 the credit quality of CDS bought protection counterparties shown in the individual country tables, deteriorated primarily reflecting rating model changes in the fourth quarter resulting in more conservative internal ratings. There was also an actual downgrading of some of these counterparties during the year. For more specific analysis and commentary on the Group's exposure to Ireland, Spain, Italy, Portugal and Greece, refer to pages 258 to 272. For commentary on the Group's exposure to eurozone non-periphery countries, refer to page 288. Risk and balance sheet management (continued) Country risk: Country risk exposure: Total eurozone Lending REIL Provisions AFS and LAR debt securities AFS reserves HFT debt securities Totaldebt securities Net Balance sheet Off-balance sheet Total Gross Long Short Derivatives Repos Derivatives Repos 31 December 2012 £m £m £m £m £m £m £m £m £m £m £m £m £m £m £m Government - Central bank - 35 - - 36 Other banks - - Other FI - - Corporate 33 24 Personal - 1 - 1 - 31 December 2011 Government - - 81 - Central bank - - 20 - 6 - 26 35 - - 38 Other banks - - Other FI - - Corporate 24 59 3 Personal - 1 - 1 - Risk and balance sheet management (continued) Country risk: Country risk exposure: Total eurozone (continued) 31 December 2012 31 December 2011 Notional Fair value Notional Fair value Bought Sold Bought Sold Bought Sold Bought Sold CDS by reference entity £m £m £m £m £m £m £m £m Government Other banks Other FI Corporate CDS bought protection: counterparty analysis by internal asset quality band AQ1 AQ2-AQ3 AQ4-AQ9 AQ10 Total Notional Fairvalue Notional Fairvalue Notional Fairvalue Notional Fairvalue Notional Fairvalue 31 December 2012 £m £m £m £m £m £m £m £m £m £m Banks - - Other FI 88 5 5 31 December 2011 Banks 23 - - Other FI 89 14 14 Risk and balance sheet management (continued) Country risk: Country risk exposure: Eurozone periphery Lending REIL Provisions AFS and LAR debt securities AFS reserves HFT debt securities Totaldebt securities Net Balance sheet Off-balance sheet Total Gross Long Short Derivatives Repos Derivatives Repos 31 December 2012 £m £m £m £m £m £m £m £m £m £m £m £m £m £m £m Government 51 - - - 16 - Central bank - Other banks - - 75 Other FI - - 40 Corporate 2 40 - Personal - 1 - 1 - 31 December 2011 Government 61 - Central bank - Other banks - - 67 Other FI - - 56 73 Corporate 4 - - - Personal - 1 - 1 - Risk and balance sheet management (continued) Country risk: Country risk exposure: Eurozone periphery (continued) 31 December 2012 31 December 2011 Notional Fair value Notional Fair value Bought Sold Bought Sold Bought Sold Bought Sold CDS by reference entity £m £m £m £m £m £m £m £m Government Other banks Other FI 76 Corporate 52 CDS bought protection: counterparty analysis by internal asset quality band AQ1 AQ2-AQ3 AQ4-AQ9 AQ10 Total Notional Fairvalue Notional Fairvalue Notional Fairvalue Notional Fairvalue Notional Fairvalue 31 December 2012 £m £m £m £m £m £m £m £m £m £m Banks - - Other FI 22 - - 31 December 2011 Banks 93 14 - - Other FI 51 - Risk and balance sheet management (continued) Country risk: Country risk exposure: Ireland Lending REIL Provisions AFS and LAR debt securities AFS reserves HFT debt securities Totaldebt securities Net Balance sheet Off-balance sheet Total Gross Long Short Derivatives Repos Derivatives Repos 31 December 2012 £m £m £m £m £m £m £m £m £m £m £m £m £m £m £m Government 42 - - 79 56 2 - 2 6 - Central bank 73 - 73 - 73 - - Other banks 98 - - 18 1 - Other FI - - 46 - 2 Corporate 60 - - - 60 - Personal - 1 - 1 - 59 31 December 2011 Government 45 - - 20 19 92 - 2 - Central bank - Other banks - - 14 - Other FI - - 61 - 35 73 Corporate 3 - - - Personal - 1 - 1 - 68 Risk and balance sheet management (continued) Country risk: Country risk exposure: Ireland (continued) 31 December 2012 31 December 2011 Notional Fair value Notional Fair value Bought Sold Bought Sold Bought Sold Bought Sold CDS by reference entity £m £m £m £m £m £m £m £m Government 72 Other banks 43 32 1 21 Other FI 21 64 Corporate 17 10 77 CDS bought protection: counterparty analysis by internal asset quality band AQ1 AQ2-AQ3 AQ4-AQ9 AQ10 Total Notional Fairvalue Notional Fairvalue Notional Fairvalue Notional Fairvalue Notional Fairvalue 31 December 2012 £m £m £m £m £m £m £m £m £m £m Banks 6 41 32 - - 46 Other FI 16 7 8 - - 31 22 48 7 - - 77 31 December 2011 Banks 2 - Other FI 1 7 - - 1 7 - - Risk and balance sheet management (continued) Country risk: Country risk exposure: Ireland (continued) Key points · Ulster Bank Group's (UBG) Irish exposure comprises personal lending (largely mortgages) and corporate lending and commitments, plus some lending to financial institutions (refer to the Ulster Bank Group (Core and Non-Core) section on page 231 for further details). In addition, International Banking has lending exposure and commitments, and Markets has derivative and repo exposure to financial institutions and large international clients with funding subsidiaries based in Ireland. · Group exposure decreased further during 2012, principally lending, which fell £3.3 billion as a result of de-risking of the portfolio and currency movements. · Government and central bank Exposure to the central bank fluctuates, driven by regulatory requirements and deposits of excess liquidity. It was reduced as part of asset and liability management. · Financial institutions Markets, International Banking and UBG account for the large majority of the Group's exposure to financial institutions, the main categories being derivatives and repos, where exposure is affected predominantly by market movements and much of it is collateralised. · Corporate Lending exposure fell by £1.1 billion during 2012, driven by exchange rate movements and write-offs. Commercial real estate lending amounted to £10.4 billion at 31 December 2012, down £0.5 billion from 31 December 2011 amid continuing adverse market conditions. The commercial real estate lending was nearly all in UBG (£7.7 billion of this in Non-Core) and included REIL of £8.0 billion which were 55% covered by provisions. · Personal Overall lending exposure fell by £1.0 billion as a result of exchange rate movements, amortisation, maturities, a small amount of write-offs, low new business volumes and active risk management. Residential mortgage loans amounted to £16.9 billion at 31 December 2012, including REIL of £3.0 billion and loan provisions of £1.5 billion. The housing market continues to suffer from weak domestic demand, with house prices that stabilised in the course of 2012 at approximately 50% below their 2007 peak. · Non-Core (included above) Non-Core lending exposure was £9.5 billion at 31 December 2012, down £0.7 billion since 31December 2011. The lending portfolio largely consisted of exposures to commercial real estate (82%), retail (4%) and leisure (4%). Risk and balance sheet management (continued) Country risk: Country risk exposure: Spain Lending REIL Provisions AFS and LAR debt securities AFS reserves HFT debt securities Totaldebt securities Net Balance sheet Off-balance sheet Total Gross Long Short Derivatives Repos Derivatives Repos 31 December 2012 £m £m £m £m £m £m £m £m £m £m £m £m £m £m £m Government - - - 37 18 - 14 56 - Central bank 6 - 6 - 6 - - Other banks 1 - - 76 - 42 Other FI 59 - - 96 18 26 - 50 - Corporate 4 - 36 18 22 - - Personal 61 27 - 56 - - - 31 December 2011 Government 9 - - 33 35 - 40 - Central bank 3 - 3 - 3 - - Other banks - - 2 41 Other FI - - 65 8 - Corporate 9 - 27 - 36 - - Personal - 57 - - 2 Risk and balance sheet management (continued) Country risk: Country risk exposure: Spain (continued) 31 December 2012 31 December 2011 Notional Fair value Notional Fair value Bought Sold Bought Sold Bought Sold Bought Sold CDS by reference entity £m £m £m £m £m £m £m £m Government Other banks 34 Other FI 47 Corporate 7 CDS bought protection: counterparty analysis by internal asset quality band AQ1 AQ2-AQ3 AQ4-AQ9 AQ10 Total Notional Fair value Notional Fair value Notional Fair value Notional Fair value Notional Fair value 31 December 2012 £m £m £m £m £m £m £m £m £m £m Banks 27 65 - - Other FI 72 8 88 - 99 73 88 - 31 December 2011 Banks 68 5 32 4 - - Other FI 3 50 - - 8 54 - - Risk and balance sheet management (continued) Country risk: Country risk exposure: Spain (continued) Key points · The Group maintains good relationships with multinational banks, other financial institutions and large corporate clients. · Exposure to Spain is driven by corporate lending and a sizeable mortgage-backed securities covered bond portfolio. Exposure fell further in most categories during 2012, driven by the sale of part of the covered bond portfolio and a decline in corporate lending, as a result of steps taken to de-risk the portfolio. · Government The Group has an active portfolio of Spanish government debt and CDS exposures that can result in fluctuations between long and short positions for HFT debt securities. · Financial institutions The Group's largest exposure was AFS debt securities (mainly the covered bond portfolio) of £4.8 billion at 31 December 2012, which decreased by £1.6 billion during 2012, largely as a result of sales in the first half of the year. The portfolio continued to perform satisfactorily. However, the Group is monitoring the situation closely, including undertaking stress analyses. Derivative exposure, mostly to Spanish international banks and a few of the large regional banks, declined to £1.3 billion at 31 December 2012 from £1.9 billion at 31 December 2011. The majority of this exposure was collateralised. Lending to financial institutions decreased to less than £0.1 billion at 31 December 2012 from £0.3 billion at 31 December 2011. · Corporate Lending decreased by £1.5 billion and off-balance sheet exposure by £0.9 billion, due to reductions primarily in the commercial real estate and electricity sectors. Commercial real estate lending amounted to £1.6 billion at 31 December 2012, predominantly in Non-Core. The majority of REIL and loan provisions relates to commercial real estate lending and further decreased during 2012, reflecting disposals and restructurings. · Non-Core (included above) At 31 December 2012, Non-Core had lending exposure to Spain of £2.8 billion, a reduction of £1.0 billion or 26% since 31 December 2011. Commercial real estate (63%), construction (14%) and electricity (9%) sectors accounted for the majority of the lending exposure. Risk and balance sheet management (continued) Country risk: Country risk exposure: Italy Lending REIL Provisions AFS and LAR debt securities AFS reserves HFT debt securities Totaldebt securities Net Balance sheet Off-balance sheet Total Gross Long Short Derivatives Repos Derivatives Repos 31 December 2012 £m £m £m £m £m £m £m £m £m £m £m £m £m £m £m Government 9 - - 80 - - - Central bank 21 - 21 - 21 - - Other banks - - 42 54 - 33 3 Other FI - - 23 1 99 - - Corporate 34 5 87 2 85 22 - - Personal 23 - 23 12 35 - - 34 5 - 3 31 December 2011 Government - - - 90 - - - Central bank 73 - 73 - 73 - - Other banks - - 67 88 98 - 23 Other FI - - 40 13 - - Corporate 75 - 58 - - - Personal 23 - 23 13 36 - - - Risk and balance sheet management (continued) Country risk: Country risk exposure: Italy (continued) 31 December 2012 31 December 2011 Notional Fair value Notional Fair value Bought Sold Bought Sold Bought Sold Bought Sold CDS by reference entity £m £m £m £m £m £m £m £m Government Other banks Other FI 8 60 Corporate 28 CDS bought protection: counterparty analysis by internal asset quality band AQ1 AQ2-AQ3 AQ4-AQ9 AQ10 Total Notional Fair value Notional Fair value Notional Fair value Notional Fair value Notional Fair value 31 December 2012 £m £m £m £m £m £m £m £m £m £m Banks 81 - - Other FI 96 8 - - 31 December 2011 Banks 94 61 10 - - Other FI 8 2 43 - - 96 53 - - Risk and balance sheet management (continued) Country risk: Country risk exposure: Italy (continued) Key points · The Group maintains good relationships with Italian government entities, banks, other financial institutions and large corporate clients. Since the start of 2011, the Group has taken steps to reduce and mitigate its risk through strategic exits where appropriate and through increased collateral requirements, in line with its evolving appetite for Italian risk. Lending exposure to Italian counterparties was reduced by a further £1.2 billion during 2012, to £1.9billion. · Government and central bank The Group is an active market-maker in Italian government bonds and has an active CDS portfolio, resulting in large and fluctuating gross long and short positions in HFT debt securities. · Financial institutions The majority of the Group's exposure relates to the top five banks. The Group's product offering consists largely of collateralised trading products and to a lesser extent, short-term uncommitted lending lines for liquidity purposes. During 2012, derivative exposure decreased by £0.2 billion due to market movements. Risk is mitigated since most facilities are fully collateralised. Lending declined by £0.1 billion to £0.4 billion. The AFS bond exposure was reduced by £0.3 billion due to sales. · Corporate Lending declined by £1.1 billion, particularly to industrials. · Non-Core (included above) Non-Core lending exposure was £0.9 billion at 31 December 2012, a £0.3 billion or 22% reduction since 31 December 2011, primarily due to a fall in exposure to investment funds and industrials. The remaining lending exposure was mainly to the commercial real estate (29%), leisure (25%) and electricity (16%) sectors. Risk and balance sheet management (continued) Country risk: Country risk exposure: Portugal Lending REIL Provisions AFS and LAR debt securities AFS reserves HFT debt securities Totaldebt securities Net Balance sheet Off-balance sheet Total Gross Long Short Derivatives Repos Derivatives Repos 31 December 2012 £m £m £m £m £m £m £m £m £m £m £m £m £m £m £m Government - - - 72 28 15 85 17 - - 17 - Other banks - - - 66 5 - 71 - - 26 Other FI - - - 1 - 21 11 11 38 - 49 3 52 38 - Corporate 41 - 7 - 48 79 - 82 - Personal 7 - 7 8 15 - - 61 26 - 26 31 December 2011 Government - - - 56 36 19 - - 25 - Other banks 10 - - 91 12 2 - 2 Other FI - - - 5 - 7 - 12 30 - 42 - 42 30 3 Corporate 27 27 42 1 18 - 60 81 - 81 - Personal 5 - 5 8 13 - - 27 27 73 - Risk and balance sheet management (continued) Country risk: Country risk exposure: Portugal (continued) 31 December 2012 31 December 2011 Notional Fair value Notional Fair value Bought Sold Bought Sold Bought Sold Bought Sold CDS by reference entity £m £m £m £m £m £m £m £m Government Other banks 31 Other FI 8 5 - 8 5 1 Corporate 3 68 CDS bought protection: counterparty analysis by internal asset quality band AQ1 AQ2-AQ3 AQ4-AQ9 AQ10 Total Notional Fair value Notional Fair value Notional Fair value Notional Fair value Notional Fair value 31 December 2012 £m £m £m £m £m £m £m £m £m £m Banks 34 45 - - Other FI 38 88 35 32 - 72 43 32 - 31 December 2011 Banks 46 12 - Other FI - - 33 15 - - 46 12 33 15 - - Risk and balance sheet management (continued) Country risk: Country risk exposure: Portugal (continued) Key points · The Portuguese portfolio, which is managed out of Spain, mainly consists of corporate lending and derivative trading with the largest local banks. Medium-term activity has ceased with the exception of collateralised business. · Exposure declined further during 2012, with continued reductions in lending and off-balance sheet exposure, and sales of Group Treasury's AFS bonds. · Government and central bank The Group's exposure to the Portuguese government at 31 December 2012 was £102 million, comprising a very small derivative exposure and a small net long debt securities position, an increase from the net short debt securities position at 31 December 2011. · Financial institutions The remaining exposure is largely focused on the top four systemically important banks. Exposures generally consist of collateralised trading products. · Corporate The largest exposure is to the land transport and logistics, electricity and telecommunications sectors, concentrated on a few large, highly creditworthy clients. · Non-Core (included above) Non-Core lending exposure to Portugal decreased by £0.1 billion during 2012, to £0.3 billion. The portfolio largely comprised lending exposure to the land transport and logistics (40%), electricity (37%) and commercial real estate (18%) sectors. Risk and balance sheet management (continued) Country risk: Country risk exposure: Greece Lending REIL Provisions AFS and LAR debt securities AFS reserves HFT debt securities Totaldebt securities Net Balance sheet Off-balance sheet Total Gross Long Short Derivatives Repos Derivatives Repos 31 December 2012 £m £m £m £m £m £m £m £m £m £m £m £m £m £m £m Government - 9 - 9 17 - 26 - 26 - Central bank 7 - 7 - 7 - - Other banks - Other FI 1 - 8 - Corporate 38 38 - 44 - 18 61 - Personal 14 - 14 9 23 - - 38 38 - - 9 8 1 - 27 - 31 December 2011 Government 7 - - - 5 - - - 71 - Central bank 6 - 6 - 6 - - Other banks - Other FI 31 - 2 - 33 - 33 2 - Corporate - 63 - 42 63 - Personal 14 - 14 10 24 - - - 5 - 52 - Risk and balance sheet management (continued) Country risk: Country risk exposure: Greece (continued) 31 December 2012 31 December 2011 Notional Fair value Notional Fair value Bought Sold Bought Sold Bought Sold Bought Sold CDS by reference entity £m £m £m £m £m £m £m £m Government - Other banks 4 4 1 22 22 3 Other FI - 34 34 8 Corporate 31 32 CDS bought protection: counterparty analysis by internal asset quality band AQ1 AQ2-AQ3 AQ4-AQ9 AQ10 Total Notional Fair value Notional Fair value Notional Fair value Notional Fair value Notional Fair value 31 December 2012 £m £m £m £m £m £m £m £m £m £m Banks 64 5 54 6 - 11 Other FI 18 42 3 - - 33 - 21 23 96 9 - - 33 - 32 31 December 2011 Banks 1 1 - Other FI 63 45 76 47 - - 64 46 76 47 - - Risk and balance sheet management (continued) Country risk: Country risk exposure: Greece (continued) Key points · The Group's exposure to Greece decreased further in 2012, largely as a result of the restructuring and sale of Greek government debt and a corporate write-off. The remainder of the exposure is actively managed, in line with the Group's de-risking strategy that has been in place since early 2010. Much of the remaining exposure is collateralised or guaranteed. The remaining Greek exposure at 31 December 2012 was £0.6 billion. The majority of this was derivative exposure to banks (itself in part collateralised). The rest was mostly corporate lending, including exposure to local subsidiaries of international companies. · Government and central bank The Group participated in the restructuring of Greek government debt in March 2012, which resulted in the issuance of new bonds that were sold in March and April, and £0.3 billion of AFS bonds issued by the European Financial Stability Facility incorporated in Luxembourg. The Group no longer holds any AFS bonds issued by the Greek government. A small HFT position, resulting from the sovereign debt restructuring in March, has been retained to enable the Group to quote prices and stay relevant to key clients. · Financial institutions Activity with Greek financial institutions is largely collateralised derivative and repo exposure, and remains under close scrutiny. · Corporate Lending exposure fell by £0.2 billion to £0.2 billion, largely due to a single name write-off in the first half of 2012. The Group's focus is on short-term trade facilities to the domestic subsidiaries of international clients, increasingly supported by parental guarantees. · Non-Core (included above) Non-Core lending exposure to Greece was £0.1 billion at 31 December 2012, a slight reduction from 31 December 2011. The remaining lending portfolio primarily consisted of the following sectors: commercial real estate (44%), construction (26%) and other services (12%). Risk and balance sheet management (continued) Country risk: Country risk exposure: Cyprus Lending REIL Provisions AFS and LAR debt securities AFS reserves HFT debt securities Totaldebt securities Net Balance sheet Off-balance sheet Total Gross Long Short Derivatives Repos Derivatives Repos 31 December 2012 £m £m £m £m £m £m £m £m £m £m £m £m £m £m £m Government - 3 - 3 - - 3 - 3 - - Other banks - 11 - 11 - 11 12 - Other FI 2 - 1 - 1 - - 3 - 3 4 15 Corporate 54 - 24 - 36 38 - Personal 15 - 15 11 26 - - 54 - - 4 - 4 35 - 47 54 15 31 December 2011 Other banks - 6 - 6 1 7 7 - Other FI 38 - 1 - 39 1 40 1 Corporate 40 - - 2 - 2 49 - 56 49 - Personal 14 - 14 10 24 - - 40 - - 2 - 2 56 - 68 57 Risk and balance sheet management (continued) Country risk: Country risk exposure: Eurozone non-periphery Lending REIL Provisions AFS and LAR debt securities AFS reserves HFT debt securities Totaldebt securities Net Balance sheet Off-balance sheet Total Gross Long Short Derivatives Repos Derivatives Repos 31 December 2012 £m £m £m £m £m £m £m £m £m £m £m £m £m £m £m Government - Central bank - 35 - - 36 Other banks - - Other FI - - Corporate 31 75 24 Personal 4 20 - 41 31 December 2011 Government - - - Central bank - - 20 - 6 - 26 35 - - 38 Other banks - - Other FI - - Corporate 20 59 3 Personal 22 21 - Risk and balance sheet management (continued) Country risk: Country risk exposure: Eurozone non-periphery (continued) 31 December 2012 31 December 2011 Notional Fair value Notional Fair value Bought Sold Bought Sold Bought Sold Bought Sold CDS by reference entity £m £m £m £m £m £m £m £m Government 54 Other banks 36 Other FI 28 Corporate CDS bought protection: counterparty analysis by internal asset quality band AQ1 AQ2-AQ3 AQ4-AQ9 AQ10 Total Notional Fairvalue Notional Fairvalue Notional Fairvalue Notional Fairvalue Notional Fairvalue 31 December 2012 £m £m £m £m £m £m £m £m £m £m Banks - - Other FI 5 5 31 December 2011 Banks 19 9 - - Other FI 38 14 57 14 Risk and balance sheet management (continued) Country risk: Country risk exposure: Germany Lending REIL Provisions AFS and LAR debt securities AFS reserves HFT debt securities Totaldebt securities Net Balance sheet Off-balance sheet Total Gross Long Short Derivatives Repos Derivatives Repos 31 December 2012 £m £m £m £m £m £m £m £m £m £m £m £m £m £m £m Government - Central bank - Other banks - - 10 Other FI - - 95 30 Corporate 14 11 2 24 Personal 83 1 - 83 25 - - 31 December 2011 Government - 2 Central bank - 2 - - 2 - Other banks - - 5 Other FI - - 95 49 Corporate 80 9 14 7 - 42 Personal 19 19 - 22 - - 99 Risk and balance sheet management (continued) Country risk: Country risk exposure: Germany (continued) 31 December 2012 31 December 2011 Notional Fair value Notional Fair value Bought Sold Bought Sold Bought Sold Bought Sold CDS by reference entity £m £m £m £m £m £m £m £m Government 4 - 76 Other banks 13 Other FI 18 7 Corporate CDS bought protection: counterparty analysis by internal asset quality band AQ1 AQ2-AQ3 AQ4-AQ9 AQ10 Total Notional Fairvalue Notional Fairvalue Notional Fairvalue Notional Fairvalue Notional Fairvalue 31 December 2012 £m £m £m £m £m £m £m £m £m £m Banks - - Other FI - 31 December 2011 Banks 4 8 - - - Other FI 18 - 6 - - 4 6 - - Risk and balance sheet management (continued) Country risk: Country risk exposure: Netherlands Lending REIL Provisions AFS and LAR debt securities AFS reserves HFT debt securities Totaldebt securities Net Balance sheet Off-balance sheet Total Gross Long Short Derivatives Repos Derivatives Repos 31 December 2012 £m £m £m £m £m £m £m £m £m £m £m £m £m £m £m Government 7 - - 57 36 - 29 - Central bank - 2 - - 2 Other banks - - 86 Other FI - - 17 45 Corporate 66 2 29 28 67 - - Personal 26 - 26 12 38 - - 31 December 2011 Government 8 - - 74 40 - - - Central bank - 6 - 6 7 - - 10 Other banks - - Other FI - - Corporate 6 5 3 Personal 20 3 2 - 20 11 31 - - Risk and balance sheet management (continued) Country risk: Country risk exposure: Netherlands (continued) 31 December 2012 31 December 2011 Notional Fair value Notional Fair value Bought Sold Bought Sold Bought Sold Bought Sold CDS by reference entity £m £m £m £m £m £m £m £m Government 11 31 Other banks 2 41 Other FI 20 Corporate 87 77 CDS bought protection: counterparty analysis by internal asset quality band AQ1 AQ2-AQ3 AQ4-AQ9 AQ10 Total Notional Fairvalue Notional Fairvalue Notional Fairvalue Notional Fairvalue Notional Fairvalue 31 December 2012 £m £m £m £m £m £m £m £m £m £m Banks - - Other FI 7 5 5 31 December 2011 Banks 88 1 6 - - - Other FI 37 81 14 38 81 14 Risk and balance sheet management (continued) Country risk: Country risk exposure: France Lending REIL Provisions AFS and LAR debt securities AFS reserves HFT debt securities Totaldebt securities Net Balance sheet Off-balance sheet Total Gross Long Short Derivatives Repos Derivatives Repos 31 December 2012 £m £m £m £m £m £m £m £m £m £m £m £m £m £m £m Government - - - 3 - Central bank 9 - 9 - 9 - - Other banks - - 5 27 58 Other FI - - 51 Corporate 71 16 15 - - Personal 71 - 71 75 - - 71 31 December 2011 Government - Central bank 3 - - 20 - - - 20 - - 23 - 23 - - Other banks - - 75 Other FI - - 83 Corporate 74 9 72 34 - - Personal 79 - 79 75 - - 74 Risk and balance sheet management (continued) Country risk: Country risk exposure: France (continued) 31 December 2012 31 December 2011 Notional Fair value Notional Fair value Bought Sold Bought Sold Bought Sold Bought Sold CDS by reference entity £m £m £m £m £m £m £m £m Government 76 Other banks 23 Other FI 9 Corporate 50 CDS bought protection: counterparty analysis by internal asset quality band AQ1 AQ2-AQ3 AQ4-AQ9 AQ10 Total Notional Fairvalue Notional Fairvalue Notional Fairvalue Notional Fairvalue Notional Fairvalue 31 December 2012 £m £m £m £m £m £m £m £m £m £m Banks 14 6 - - 5 Other FI - - 2 3 - - 31 December 2011 Banks 13 79 8 - - Other FI 24 1 22 - - 14 30 - - Risk and balance sheet management (continued) Country risk: Country risk exposure: Belgium Lending REIL Provisions AFS and LAR debt securities AFS reserves HFT debt securities Totaldebt securities Net Balance sheet Off-balance sheet Total Gross Long Short Derivatives Repos Derivatives Repos 31 December 2012 £m £m £m £m £m £m £m £m £m £m £m £m £m £m £m Government - Other banks - - 2 - 2 2 2 50 7 Other FI - 30 - Corporate 50 15 14 - 6 - 20 - - Personal 22 3 20 - 22 8 30 - - 53 35 50 31 December 2011 Government - - - 89 - - - Central bank 8 - 3 - 11 - 11 3 - Other banks - - 4 - - - 4 51 8 Other FI - 1 4 - 64 - Corporate 31 21 3 - 20 - 23 - Personal 20 - 20 8 28 - - 31 21 51 Risk and balance sheet management (continued) Country risk: Country risk exposure: Belgium (continued) 31 December 2012 31 December 2011 Notional Fair value Notional Fair value Bought Sold Bought Sold Bought Sold Bought Sold CDS by reference entity £m £m £m £m £m £m £m £m Government 29 Other banks 1 14 Corporate 1 12 29 CDS bought protection: counterparty analysis by internal asset quality band AQ1 AQ2-AQ3 AQ4-AQ9 AQ10 Total Notional Fairvalue Notional Fairvalue Notional Fairvalue Notional Fairvalue Notional Fairvalue 31 December 2012 £m £m £m £m £m £m £m £m £m £m Banks - - Other FI - 39 - 31 December 2011 Banks 97 2 - 12 1 - - 98 Other FI 48 1 - 4 - - - 48 3 - 16 1 - - Risk and balance sheet management (continued) Country risk: Country risk exposure: Luxembourg Lending REIL Provisions AFS and LAR debt securities AFS reserves HFT debt securities Totaldebt securities Net Balance sheet Off-balance sheet Total Gross Long Short Derivatives Repos Derivatives Repos 31 December 2012 £m £m £m £m £m £m £m £m £m £m £m £m £m £m £m Government 13 - 13 - 13 - - Other banks 99 - - 8 - 8 6 10 77 - Other FI - - 51 4 68 Corporate - - 19 23 - - Personal 4 - 4 2 6 - - 59 33 31 December 2011 Other banks - - 10 - 7 - 17 16 - Other FI - - 54 82 80 56 Corporate 5 - 58 6 57 - - Personal 2 - 2 2 4 - - 69 86 Risk and balance sheet management (continued) Country risk: Country risk exposure: Luxembourg (continued) 31 December 2012 31 December 2011 Notional Fair value Notional Fair value Bought Sold Bought Sold Bought Sold Bought Sold CDS by reference entity £m £m £m £m £m £m £m £m Other FI 32 Corporate 10 23 CDS bought protection: counterparty analysis by internal asset quality band AQ1 AQ2-AQ3 AQ4-AQ9 AQ10 Total Notional Fairvalue Notional Fairvalue Notional Fairvalue Notional Fairvalue Notional Fairvalue 31 December 2012 £m £m £m £m £m £m £m £m £m £m Banks 96 4 23 63 - - 26 Other FI 12 - - 35 - - 23 31 December 2011 Banks 93 16 - 93 Other FI 10 - 70 7 - - 26 - 70 7 - - Risk and balance sheet management (continued) Country risk: Country risk exposure: Other eurozone(1) Lending REIL Provisions AFS and LAR debt securities AFS reserves HFT debt securities Totaldebt securities Net Balance sheet Off-balance sheet Total Gross Long Short Derivatives Repos Derivatives Repos 31 December 2012 £m £m £m £m £m £m £m £m £m £m £m £m £m £m £m Government - Central bank - 33 - 33 - 33 34 - Other banks 19 - - 54 - 27 8 Other FI 90 - - 8 - 2 3 24 Corporate 33 13 97 2 7 92 41 - 52 - Personal 14 - 14 10 24 - - 33 13 11 31 December 2011 Government - - - 25 Central bank - 23 - 23 - 23 23 - Other banks 28 - - 63 13 70 6 - 94 Other FI 77 - - 25 2 36 - Corporate 12 15 11 7 45 - 55 - Personal 12 - 12 10 22 - - 12 15 - For the note to this table refer to the following page. Risk and balance sheet management (continued) Country risk: Country risk exposure: Other eurozone(1)(continued) 31 December 2012 31 December 2011 Notional Fair value Notional Fair value Bought Sold Bought Sold Bought Sold Bought Sold CDS by reference entity £m £m £m £m £m £m £m £m Government 80 54 Other banks 63 68 - - 90 87 2 Other FI - Corporate 41 70 CDS bought protection: counterparty analysis by internal asset quality band AQ1 AQ2-AQ3 AQ4-AQ9 AQ10 Total Notional Fairvalue Notional Fairvalue Notional Fairvalue Notional Fairvalue Notional Fairvalue 31 December 2012 £m £m £m £m £m £m £m £m £m £m Banks - - Other FI - 31 December 2011 Banks 58 50 1 - 59 Other FI 67 4 - 30 - - - 67 54 1 30 - - - Note: Comprises Austria, Estonia, Finland, Malta, Slovakia and Slovenia. Risk and balance sheet management (continued) Country risk: Country risk exposure: Eurozone non-periphery Key points · The Group holds a major and diversified portfolio in eurozone non-periphery countries with significant exposures to financial institutions and corporates, notably in Germany, the Netherlands and France, and a sizeable liquidity portfolio with the German central bank. · Exposure decreased in most product categories and to most client groups during 2012, particularly in lending to corporates, contingent liabilities and commitments, as a result of currency movements and de-risking of the portfolio. · Government and central bank The Group holds significant short-term surplus liquidity with central banks for liquidity, credit risk and capital considerations as well as due to limited alternative investment opportunities. This exposure also fluctuates as part of the Group's asset and liability management. In Q3 2012 the Group transferred part of its euro payment activity from the RBS N.V. account with the Dutch central bank to the RBS plc account with the German central bank, as part of strategic plans to migrate most of the RBS N.V. balance sheet, activities and exposures to RBS plc. Germany - Net long HFT positions in German bonds in Markets increased during 2012, driven by market opportunities. Concurrently, German AFS bond positions in Group Treasury were reduced in the first half of the year, in line with internal liquidity management strategies. France - The Group reduced its long and short HFT positions in Markets throughout 2012 while reducing its net long HFT position in the first half of the year and increasing it again in the second half of the year, in anticipation of changes in credit spreads. AFS bond positions in Group Treasury were gradually reduced as part of general risk management and in line with internal liquidity management strategies. Belgium - Net HFT government debt exposure increased by £0.7 billion on balance over 2012, as part of regular fluctuations in the Markets business. AFS debt securities exposures increased by £0.1 billion and the negative AFS reserve declined by the same amount as a result of recovery in bond prices. · Financial institutions France - Lending exposure to banks increased as a result of a transfer of bank account services for Group Treasury secured funding transactions from in-house to an external bank, for £1.7 billion. Derivatives exposure to banks decreased by £1.4 billion, spread over a number of banks. · Corporate Germany - Lending to corporate clients fell by £2.9 billion, largely as a result of reductions in Non-Core exposure to the transport, commercial real estate, electricity and media sectors. The Netherlands - Lending to corporate clients decreased by £1.1 billion due to reductions in the commercial real estate and telecommunications sectors, with half of this reduction in the Non-Core portfolio. France - Lending to corporate clients decreased by £1.3 billion due to reductions in the telecommunications, commercial real estate and construction sectors, half of this reduction is in the Non-Core portfolio. Risk and balance sheet management (continued) Country risk: Country risk exposure: Eurozone non-periphery: Key points (continued) · Non-Core (included above) Germany - Non-Core lending exposure was £2.8 billion at 31 December 2012, down £2.6 billion since 31 December 2011. Most of the lending was in the commercial real estate (64%) and natural resources (12%) sectors. The Netherlands - Non-Core lending exposure was £2.0 billion at 31 December 2012, down £0.5 billion since 31 December 2011. Most of the lending was in the commercial real estate (56%) and securitisations (21%) sectors. France - Non-Core lending exposure was £1.6 billion at 31 December 2012, a decline of £0.7billion since 31 December 2011. The lending portfolio mainly comprised public sector (30%), commercial real estate (23%) and construction (13%) exposures. Risk factors Set out below is a summary of certain risks which could adversely affect the Group; it should be read in conjunction with the Risk and Balance Sheet Management section (pages 140 to 289). This summary should not be regarded as a complete and comprehensive statement of all potential risks and uncertainties. A fuller description of these and other risk factors is included in the Group's 2012 Annual Report and Accounts. ● The Group's businesses, earnings and financial condition have been and will continue to be negatively affected by global economic conditions, the instability in the global financial markets and increased competition and political risks including proposed referenda on Scottish independence and UK membership of the EU. Together with a perceived increased risk of default on the sovereign debt of certain European countries and unprecedented stresses on the financial system within the Eurozone, these factors have resulted in significant changes in market conditions including interest rates, foreign exchange rates, credit spreads, and other market factors and consequent changes in asset valuations. ● The actual or perceived failure or worsening credit of the Group's counterparties or borrowers and depressed asset valuations resulting from poor market conditions have adversely affected and could continue to adversely affect the Group. ● The Group's ability to meet its obligations' including its funding commitments depends on the Group's ability to access sources of liquidity and funding. The inability to access liquidity and funding due to market conditions or otherwise could adversely affect the Group's financial condition. Furthermore, the Group's borrowing costs and its access to the debt capital markets and other sources of liquidity depend significantly on its and the UK Government's credit ratings. ● The Group is subject to a number of regulatory initiatives which may adversely affect its business, including the UK Government's implementation of the final recommendations of the Independent Commission on Banking's final report on competition and possible structural reforms in the UK banking industry the US Federal Reserve's proposal for applying US capital, liquidity and enhanced prudential standards to certain of the Group's US operations. ● The Group's business performance, financial condition and capital and liquidity ratios could be adversely affected if its capital is not managed effectively or as a result of changes to capital adequacy and liquidity requirements, including those arising out of Basel III implementation (globally or by European or UK authorities), or if the Group is unable to issue Contingent B Shares to HM Treasury under certain circumstances. ● As a result of the UK Government's majority shareholding in the Group it can, and in the future may decide to, exercise a significant degree of influence over the Group including on dividend policy, modifying or cancelling contracts or limiting the Group's operations. The offer or sale by the UK Government of all or a portion of its shareholding in the company could affect the market price of the equity shares and other securities and acquisitions of ordinary shares by the UK Government (including through conversions of other securities or further purchases of shares) may result in the delisting of the Group from the Official List. ● The Group or any of its UK bank subsidiaries may face the risk of full nationalisation or other resolution procedures and various actions could be taken by or on behalf of the UK Government, including actions in relation to any securities issued, new or existing contractual arrangements and transfers of part or all of the Group's businesses. Risk factors (continued) ● The Group is subject to substantial regulation and oversight, and any significant regulatory or legal developments could have an adverse effect on how the Group conducts its business and on its results of operations and financial condition. In addition, the Group is, and may be, subject to litigation and regulatory investigations that may impact its business, results of operations and financial condition. ● The Group's ability to implement its Strategic Plan depends on the success of its efforts to refocus on its core strengths and its balance sheet reduction programme. As part of the Group's Strategic Plan and implementation of the State Aid restructuring plan agreed with the European Commission and HM Treasury, the Group is undertaking an extensive restructuring which may adversely affect the Group's business, results of operations and financial condition and give rise to increased operational risk. ● The Group could fail to attract or retain senior management, which may include members of the Group Board, or other key employees, and it may suffer if it does not maintain good employee relations. ● Operational and reputational risks are inherent in the Group's businesses. ● The value of certain financial instruments recorded at fair value is determined using financial models incorporating assumptions, judgements and estimates that may change over time or may ultimately not turn out to be accurate. ● The Group's insurance businesses are subject to inherent risks involving claims on insured events. ● Any significant developments in regulatory or tax legislation could have an effect on how the Group conducts its business and on its results of operations and financial condition, and the recoverability of certain deferred tax assets recognised by the Group is subject to uncertainty. ● The Group may be required to make contributions to its pension schemes and government compensation schemes, either of which may have an adverse impact on the Group's results of operations, cash flow and financial condition. Statement of directors' responsibilities The responsibility statement below has been prepared in connection with the Group's full Annual Report and Accounts for the year ended 31 December 2012. We, the directors listed below, confirm that to the best of our knowledge: ·the financial statements, prepared in accordance with International Financial Reporting Standards, give a true and fair view of the assets, liabilities, financial position and profit or loss of the company and the undertakings included in the consolidation taken as a whole; and ·the Business review, which is incorporated into the Directors' report, includes a fair review of the development and performance of the business and the position of the company and the undertakings included in the consolidation taken as a whole, together with a description of the principal risks and uncertainties that they face. By order of the Board Philip Hampton Stephen Hester Bruce Van Saun Chairman Group Chief Executive Group Finance Director 27 February 2013 Board of directors Chairman Executive directors Non-executive directors Philip Hampton Stephen Hester Bruce Van Saun Sandy Crombie Alison Davis Tony Di lorio Penny Hughes Joe MacHale Brendan Nelson Baroness Noakes Arthur 'Art' Ryan Philip Scott Additional information Share information 31 December 30 September 31 December Ordinary share price* 324.5p 257.0p 201.8p Number of ordinary shares in issue* 6,071m 6,070m 5,923m * data for 31 December 2011 have been adjusted for the sub-division and one-for-ten share consolidation of ordinary shares, which took effect in June 2012. Statutory results Financial information contained in this document does not constitute statutory accounts within the meaning of section 434 of the Companies Act 2006 ('the Act'). The statutory accounts for the year ended 31 December 2011 have been filed with the Registrar of Companies and those for the year ended 31 December 2012 will be filed with the Registrar of Companies following the company's Annual General Meeting. The report of the auditor on those statutory accounts was unqualified, did not draw attention to any matters by way of emphasis and did not contain a statement under section 498(2) or (3) of the Act. Financial calendar 2013 first quarter interim management statement Friday 3 May 2013 2013 interim results Friday 2 August 2013 2013 third quarter interim management statement Friday 1 November 2013 Signatures  Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.
